MIDDLETON, J.
The infirmity in the record complained of here is that the divorce was granted without any corroboration of the plaintiff’s testimony as required by the provisions of §11988 GC.
The testimony of the plaintiff may be *160said to have supported her claim of extreme cruelty. While there was no evidence of any physical injury to the plaintiff by her husband except on one occasion when he violently caught her by the wrist, yet there was evidence of continued mistreatment of the plaintiff accompanied by charges of infidelity and a disposition on the part of Hailey to make things unpleasant for his wife. All of these facts testified to by the plaintiff were denied by Hailey and there was, in our opinion, a total lack of corroboration of her claims by the testimony of other witnesses. To some extent a sister of the plaintiff corroborated her in respect to the use of intoxicating liquor by Hailey but the sister’s testimony does not indicate that Hailey was addicted to such use to excess. We follow the case of Hanover v Hanover, 34 Oh Ap, 483, and we therefore reverse the judgment and remand the case to the Court of Common Pleas for further proceedings according to law.
MAUCK, PJ, and BLOSSER, J, concur.